Citation Nr: 0814474	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-11 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include pursuant to the provisions of 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to 
December 1945.  He died on February [redacted], 2003.  The appellant 
is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
St. Petersburg, Florida, which denied service connection for 
the cause of the veteran's death.

In April 2007, a motion to advance this appeal on the docket, 
due to the appellant's age, was granted.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900 (c) (2007).

The appeal was remanded by the Board in May 2007 for further 
development.  Such has been completed and this case is 
returned to the Board for further consideration.  


FINDINGS OF FACT

1.  The veteran died on February [redacted], 2003.  His death 
certificate reflects that the immediate cause of death was 
cardiogenic shock due to or as a consequence of pericarditis.  

2.  The appellant was married to the veteran at the time of 
his death.

3.  Prior to his death the veteran was service-connected for 
the following: traumatic arthritis of the right hip rated at 
40 percent disabling; traumatic arthritis of the lumbar spine 
rated at 40 percent disabling; ankylosis of the right knee 
rated at 30 percent disabling, degenerative disease of the 
left hip rated at 20 percent disabling, neuroma of the right 
patellar nerve rated at 10 percent disabling and 
osteoarthritis of the right knee rated at 10 percent.  He was 
awarded a total rating based on individual unemployability 
due to service-connected disabilities as of January 1998.

4.  There is no competent medical evidence that links the 
veteran's fatal pericarditis to an incident or event in 
service, nor was it shown to be caused or aggravated by 
medications used to treat the veteran's service-connected 
disabilities.

5.  Competent medical evidence fails to show the veteran's 
pericarditis leading to his death was in any way related to 
the VA mastectomy surgery in 1999 as there was no invasion of 
the chest cavity or trauma to the heart from this surgery and 
there is no evidence of carelessness, negligence, lack of 
proper skill, error of judgement or similar instance of fault 
on the part of the VA for this surgery in 1999.  


CONCLUSIONS OF LAW

1.  The veteran's fatal pericarditis was not caused by, or 
substantially or materially contributed to by, a disability 
or disease incurred in service, and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2007).

2.  The cause of the veteran's death was not due to VA 
hospital care, or medical or surgical treatment.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.361 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In the present case, the appellant's claim on appeal was 
received in March 2003 and the RO adjudicated this claim in 
August 2003.  Prior to the August 2003 rating on appeal, the 
appellant was provided a letter in June 2003 notifying her of 
the VA's duty to assist in her dependency and compensation 
(DIC) claim.  Subsequent notice letters were sent by the VA 
in June 2003, September 2004 and June 2007.  The notices 
explicitly provided the veteran with the legal criteria for 
entitlement to service-connection for cause of the veteran's 
death, and the June 2007 notice additionally provided the 
appellant with the legal criteria for prevailing on claims 
under 38 U.S.C.A. § 1151.  These letters provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to DIC based on service-connection for cause 
of death, as well as under 38 U.S.C.A. § 1151, which included 
notice of the requirements to prevail on these types of 
claims, of her and VA's respective duties, and she was asked 
to provide information in her possession relevant to the 
claim.  The duty to assist letters notified the appellant 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  She was advised that it was 
her responsibility to either send medical treatment records 
from the veteran's private physician regarding treatment, or 
to provide a properly executed release so that VA could 
request the records.  The appellant was also asked to advise 
VA if there were any other information or evidence she 
considered relevant so that VA could help by getting that 
evidence.

The Board observes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the U.S. Court of Appeals for Veterans Claims 
(Court) determined that, when adjudicating a claim for 
service connection for the cause of a veteran's death, VA 
must perform a different analysis depending upon whether a 
veteran was service-connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a claim for service connection for the 
cause of a veteran's death must include: (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The appellant was not provided with a 
statement regarding the veteran's service-connected 
conditions prior to his death or an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition in any of 
the duty to assist letters issued. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VA's 
uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

Although the appellant was not provided with proper notice 
regarding the veteran's pre-death service-connected 
disabilities or an explanation of the evidence and 
information required to substantiate DIC claim based on these 
previously service-connected conditions; the Board notes that 
the appellant has actual knowledge of the disabilities for 
which the veteran was granted service connection and those 
for which he was not service-connected.  The service-
connected conditions were listed in the August 2003 rating on 
appeal as well as in the April 2004 statement of the case 
(SOC) which appellant received.  After receiving the SOC, the 
appellant contended that the medication prescribed by the VA 
contributed to his fatal heart condition.  The representative 
in a February 2007 brief listed the veteran's service-
connected conditions in detail in arguing that such 
conditions could have contributed to his death.  The Board 
observes that the nature of these contentions reflects that 
the appellant has actual knowledge of the disabilities for 
which the veteran was granted service connection and those 
for which he was not service-connected for by the VA and the 
arguments presented by the appellant and her representative 
show a knowledge of the evidence needed to prevail based on 
these service-connected conditions.  Thus the appellant is 
not shown to be prejudiced in this instance.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, such notice was 
provided in the June 2007 notice.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  A 
medical opinion was obtained in December 2007 regarding the 
appellant's contentions in terms of the cause of the 
veteran's death.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service connection - cause of death

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.310, 3.312 (2007); Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability was a contributory cause of the death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2007).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease of the cardiovascular system, 
is manifest to a compensable degree within a year of 
discharge, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service.  38 U.S.C.A. §§ 
1101, 1112, 1113 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Furthermore, the 
Court has held that the term "disability" as used in 38 
U.S.C.A. 
§§ 1110, 1131 should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  A disability or death is a qualifying additional 
disability or qualifying death if it was not the result of 
the veteran's willful misconduct and (1) the disability or 
death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA, and (2) the proximate cause of the 
disability or death was (A) carelessness, negligence lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

Under 38 C.F.R. § 3.361(d), the proximate cause of disability 
or death is the action or event that directly caused the 
disability or death, as distinguished from a remote 
contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death; and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen. The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.

The Board notes that the appellant's claim under 38 U.S.C.A. 
§ 1151 was filed after October 1, 1997 and as such must be 
adjudicated in accord with the current version of 38 U.S.C.A. 
§ 1151.  VAOPGCPREC 40-97, 62 Fed. Reg. 15566 (1997).  Thus, 
to prevail, the appellant must show that the veteran's death 
was either an unforeseen event or the result of VA 
negligence, or in other words, that VA was at fault in the 
veteran's death.

The veteran died on February [redacted], 2003.  His death certificate 
reflects that the immediate cause of death was cardiogenic 
shock due to or as a consequence of pericarditis.  Appellant 
is his widow.  Appellant filed her DIC claim on March 10, 
2003.

The appellant alleges that the veteran's heart condition 
leading to his death should be service-connected either as 
due to shrapnel she alleges he sustained in service, or as 
secondary to medication taken to treat his service-connected 
conditions.  Prior to his death the veteran was shown to be 
service-connected for the following: traumatic arthritis of 
the right hip rated at 40 percent disabling; traumatic 
arthritis of the lumbar spine rated at 40 percent disabling; 
ankylosis of the right knee rated at 30 percent disabling, 
degenerative disease of the left hip rated at 20 percent 
disabling, neuroma of the right patellar nerve rated at 10 
percent disabling and osteoarthritis of the right knee rated 
at 10 percent.  He was awarded 100 percent due to individual 
unemployability as of January 1998.

Alternately, the appellant also alleges that his fatal heart 
condition was caused by surgery at the VA to remove the 
veteran's left and right breasts, which is shown to have 
taken place in July 1999.

Service medical records are negative for any heart problems, 
and also fail to show that the veteran ever sustained any 
shrapnel wounds to the chest region or any other areas of his 
body.  His induction examination of January 1944 revealed 
normal cardiovascular findings.  The records do reflect 
treatment for a right knee injury sustained in May 1945, with 
a September 1945 knee examination revealing that the vascular 
system showed no gross abnormalities of arteries or veins and 
that his heart was not enlarged to percussion, with sounds 
full and regular with no murmurs heard.  His November 1945 
separation examination revealed his blood pressure to be 
126/88 with heart tones of good quality with no thrills or 
murmurs.

VA records from shortly after discharge reveal treatment for 
other medical problems with no evidence of heart problems 
shown, including treatment for an allergic reaction to 
penicillin in May 1948 which revealed a negative chest X-ray.  
Likewise a September 1948 VA examination revealed his pulse 
to be 76 sitting and standing, 94 immediately after exercise 
and 80 following 3 minutes of exercise with no arrhythmia of 
pulse and his blood pressure was 114/64.  His cardiovascular 
system was deemed normal, with his heart not enlarged, no 
murmurs and blood pressure within normal limits.  

VA hospital records from September to October 1950 for 
complaints of headaches and right knee complaints revealed no 
findings or complaints regarding his cardiovascular system.  
Likewise, records from December 1951 to January 1952 for 
cellulitis and arthritis of the right knee contain no 
findings or complaints of heart problems with the heart not 
enlarged, with no murmurs or irregularities shown on physical 
examination.  An October 1952 hospital record for right knee 
complaints revealed a negative chest X-ray except for an area 
of increased density of the left rib interspace.  Again no 
cardiovascular complaints or findings were specifically 
noted.  
Likewise VA records from September 1969 through January 1970 
which addressed urinary and prostate symptoms with surgery to 
correct such problems in September 1969 are negative for 
findings of heart problems.  The VA treatment records from 
June 1973 as well as January and February 1975 address 
treatment for vertigo complaints but with no associated heart 
complaints such as palpitations or shortness of breath 
reported in June 1973.  The February 1975 record did note 
elevated blood pressure findings of 150/98 and 140/90, but 
the electrocardiogram (ECG or EKG) was noted to be normal.  
The rest of the records from 1975 all address orthopedic 
complaints, with nothing regarding his heart. 

VA records from 1982 reflect treatment for osteoarthritis of 
multiple joints as well as prostate and urinary problems.  
The veteran was also said to have questionable hypertension 
during a September 1982 hospital stay, which was never proven 
during this stay.  

A February 1983 VA examination noted cardiac findings of 
hypertension for which he took medication.  He denied 
headaches, but noted episodes of dizziness with complaints of 
dyspnea with activity such as raking his yard.  He had no 
orthopnea, paroxsymal nocturnal dyspnea (PND) or pedal edema.  
He denied chest pain.  Heart examination showed no 
enlargement, murmurs, rubs or thrills.  Rhythm was regular 
and there was no peripheral edema, with peripheral pulses 
normal.  The electrocardiogram (EKG) revealed sinus rhythm, 
left axis deviation and nonspecific ST-T changes.  The 
diagnosis was hypertension with no other cardiovascular 
diagnosis made.

In October 1983, the veteran was seen for chest pain of 8 
months duration described as pressure like in character.  He 
was noted to have been diagnosed with arteriosclerotic heart 
disease (ASHD) with angina pectoris and had been taking 
antiangina medications with no relief.  Following examination 
and treatment the veteran was diagnosed with left sided chest 
pain probably due to severe degenerative disc disease (DDD) 
of the cervical spine.  The veteran was repeatedly assured 
that the chest pain was not due to ischemic heart disease.  

VA treatment records throughout the rest of the 1980's mostly 
address other disabilities, including complaints related to 
arthritis, but did include some findings of heart complaints.  
In this regard, an October 1984 hospital record for 
subjective rotational vertigo, revealed remarkable cardiac 
findings for systolic click but no gallops, murmurs or rubs.  
The diagnosis included mitral valve prolapse and atypical 
chest pain.  A February 1989 record noted a history of 
myocardial infarction (MI) in January 1989.  

VA records from a March 1992 revealed no significant findings 
regarding his heart, but the discharge diagnosis included 
coronary artery disease (CAD) among others.  

VA records from 1995 through 1996 document more clear heart 
pathology and symptomatology.  In January 1995, he reported 
increased blood pressure and chest pain.  In April 1995 he 
stated that he was hospitalized for 5 days at Hutchison 
Hospital for a heart attack.  Another April 1995 record 
documented recent paroxysmal tachycardia.  His medical 
history in May 1995 was shown to include CAD, status post 
PTLA, occasional flat angina, CHF and history of 
tachyarrhythmia.  A June 1995 ECG was abnormal showing sinus 
bradycardia and septal infarct.  

VA records reflect that in July 1996 the veteran underwent a 
cardiac perfusion testing and was diagnosed with a small area 
of reversible thallium deficit in the right coronary 
distribution near the cardiac apex.  An August 1996 EKG was 
abnormal with nonspecific S & T wave abnormality.  Chest X-
ray from the same month yielded an impression of tortuosity 
of the aortic arch, otherwise essentially negative chest.  
Another August 1996 record diagnosed the veteran with 
improving stable angina following hospitalization for 
epigastric chest pain.  A September 1996 VA examination was 
limited to orthopedic findings.  

VA records from 1997 through 1998 continued to document 
cardiovascular findings, including a diagnosis of high blood 
pressure and by August 1997 he was noted to have 2 new 
diagnoses from a cardiologist he saw in the office, with 
assessment of changing angina, questionably stress related 
and was also felt to possibly have a small blockage.  Plans 
included a prescribed nitro patch.  An October 1997 general 
note revealed no complaints of chest pain and he was assessed 
with hypertension stable, arteriosclerotic heart disease, 
quiet.  He was also diagnosed with degenerative joint disease 
and traumatic joint disease, stable.  An October 1998 
abdominal computed tomography (CT) scan revealed some density 
surrounding the heart suggesting a small pericardial 
effusion.  Additionally a small pleural effusion was noted.  
The diagnosis was small pleural effusion and probable 
pericardial effusion.  

VA treatment records from 1999 also document some cardiac 
complaints.  In June 1999, the veteran was seen for left 
pleuritic chest pain and was also seen by general surgery for 
left breast mass.  Following testing, including a June 1999 
EKG, normal left ventricle (LV) systolic function, ejection 
fraction of 69 percent and concentric left ventricular 
hypertrophy (LVH), as well as a June 1999 chest X-ray, 
revealed normal heart findings.  A small pleural effusion on 
the left was noted and he was discharged with prescriptions 
including Percocet for severe pain, Tylenol for pain, 
nitroglycerin for chest pain as well as other medications for 
other problems or whose uses were not otherwise indicated.  
He underwent a mammogram in July 1999 with a diagnosis of 
bilateral gynocomastia.  A July 1999 chest X-ray showed no 
active cardiac or pulmonary abnormalities, no significant 
change since June 1999.  

In July 1999, the veteran underwent bilateral subcutaneous 
mastectomies.  He was noted to have a history of bilateral 
gynocomastia for approximately the past year increasing in 
size and becoming painful.  He underwent a preoperative 
mammogram dictated as subcutaneous gynocomastia.  The 
operation itself involved a subcutaneous incision down to the 
subcutaneous tissue and dissections of both pectoralis 
muscles carried all the way down to the pectoralis major 
muscles.  There were no complications and the specimen was 
bilateral subcutaneous tissues, gynocomastic tissues sent to 
pathology.  There was no indication that the surgery involved 
the area near the heart.  A few days post surgery also in 
July 1999 his dressings were dry and there was minimal 
drainage in the JP drains.  Post surgical records did not 
document any complications, aside from psychiatric complaints 
shown in August 1999.  A social work followup 2 weeks post 
surgery did note the wife reporting the veteran having 
numerous "anxiety attacks" with complaints of flutters in 
the heart and a battery of tests diagnosing anxiety or panic 
attacks.  Subsequent records from September through the end 
1999 documented ongoing psychiatric complaints as well as 
other medical complaints with no mention of any problems with 
his surgical site.  

Private hospital records reflect that the veteran was seen in 
October 1999 and November 1999 with chest pain, with a past 
medical history significant for coronary ulcers, and probable 
gastroesophageal reflux.  

A February 2000 VA medication list reflects that the veteran 
was prescribed multiple medications including acetaminophen 
for pain.  No other medications were clearly indicated for 
service-connected arthritis complaints.  

VA records from 2000 reflect ongoing cardiac complaints.  In 
March 2000, the veteran was noted to have been in Lee 
Hospital the previous week with lower left abdomen pain and 
was kept in intensive care for a week and told he had fluid 
in his lungs as well as weak heart muscles.  In April 2000, 
he was seen for complaints of chest pressure on the left and 
did not have nitroglycerin pills with him.  His medical 
history included CAD since the 1970s, history of 
hypertension, diffuse osteoarthritis of the spine, left 
shoulder and legs.  He also had a history of pericardial 
effusion in 1998.  Following physical examination he was 
diagnosed with established CAD with chronic stable angina, 
consider the possibility of noncardiac chest pain since the 
EKG was unchanged.  An April 2000 EKG revealed normal left 
ventricle (LV) systolic function, ejection fraction of 69 
percent and concentric left ventricular hypertrophy (LVH).  
Also in April 2000, a pharmacologic cardiac perfusion 
revealed normal perfusion and normal wall motion.  EKG 
revealed no change, no angina, with maximum heart rate of 44 
percent and maximum workload of 1 metabolic equivalents 
(METS), pulse 59 and blood pressure 120/80.  A July 2000 
general medical checkup revealed occasional left sided chest 
pain.  

VA records from 2001 included an April 2001 record 
documenting removal of a lesion in the chest wall area and 
complaints of shortness of breath and dizziness.  He was 
noted to have heart angina and was diagnosed with an anterior 
chest wall sebaceous cyst.  The rest of the treatment records 
from 2001 document treatment for various medical problems 
with no significant cardiovascular findings, although in 
December 2001 he was noted to have hypertension and CAD among 
his multiple problems.  

Private hospital records reveal that in February 2002 the 
veteran was hospitalized for chest pain.  On physical 
examination his cardiac profile essentially was normal and 
tests showed no acute changes.  The diagnosis was 
atherosclerotic heart disease.

VA records from 2002 reflect that in February 2002, the 
veteran was seen for complaints of left arm and chest pain as 
well as shortness of breath and was advised to go to the 
nearest emergency room.  A follow-up note in March 2002 
reflects that the veteran did not go to the emergency room as 
advised, and was no longer complaining of chest pain.  In 
April 2002, his systolic blood pressure was elevated and he 
was noted to have not taken his blood pressure medications.  
The VA's active medication list reported throughout 2002 
documented multiple medications for multiple medical 
conditions including aspirin prescribed for cardiovascular 
problems, but also documented a prescription of acetaminophen 
for pain and diclofenac for a shoulder problem.  No other 
medications were clearly indicated for arthritis complaints.  

VA records indicated that on February 3, 2003 the veteran was 
hospitalized for chest pain with a diagnosis of pericarditis 
and chest X-ray showing bibasilar infiltration changes.  He 
was noted to have expired on February [redacted], 2003.  

Private treatment records detailed the veteran's final 
hospitalization from February 3, 2003 to February [redacted], 2003.  
The discharge report documented that he was admitted to the 
emergency room with pleuritic type chest pain.  A 2-D echo 
showed the presence of pericardial effusion but no evidence 
of tamponade.  Myocardial infarction was ruled out with 
serial enzyme and EKG.  He was started on Indocin for 
possible pericarditis.  On the second hospital day he became 
hypotensive.  He was given multiple boluses of IV fluids.  He 
stated that he did not wish to be resuscitated or placed on 
life support.  Treatment was continued conservatively with IV 
fluids.  He remained hypotensive, and eventually developed 
shock and expired.  The final diagnosis was cardiogenic 
shock, pericarditis, arteriosclerotic heart disease with CAD, 
history of hypertension.  He was also said to have a history 
of pernicious anemia and breast cancer.  

The report of a December 2007 VA claims file review and 
medical opinion reflects that the examiner reviewed the 
records in the claims file and answered three questions 
regarding the cause of the veteran's death.  Regarding the 
first question as to whether it was at least as likely as not 
the result of carelessness, negligence, lack of proper skill, 
error of judgment or similar instance of fault on the part of 
the VA for treatment rendered from 2000 in general for the 
breast/chest region, to include any related damage to the 
pericardium, the examiner answered as follows.  The review of 
the medical records revealed that the veteran was 
hospitalized in June 1999 for a pleuritic chest pain 
diagnosed as costrochondritis.  During admission, history and 
medical examination the veteran complained of a left breast 
mass that was evaluated by General Surgery.  Excisional 
biopsy was recommended and in July 1999 the veteran had 
subcutaneous biopsies in July 1999 with a diagnosis of ductal 
hyperplasia in both breasts as well as areas of atypical duct 
hyperplasia in the right breast.  There was no invasion of 
the chest cavity or trauma to the heart.  The veteran was 
noted to have been followed up and treated appropriately, and 
healed without sequela.  His complaints of chest pain were 
always taken seriously, evaluated and treated in a reasonable 
and medically appropriate manner.  His death from 
pericarditis occurred almost 4 years after this mastectomy.  
Pericarditis was noted to be inflammation of the pericardium 
often with fluid accumulation. Pericarditis may be caused by 
many disorders such as infection, MI, trauma, tumors, 
metabolic disorders but was often idiopathic.  Therefore, it 
was not likely that the veteran's death was the result of 
carelessness, negligence, lack of proper skill, error of 
judgment or similar instances of fault on the part of the VA.

Regarding the question of whether it was at least as likely 
as not that the medication prescribed by the VA to treat 
various disorders including the veteran's service-connected 
arthritis of the right hip, left hip, right knee and lumbar 
spine, anklylosis of the right knee and right patellar nerve 
neuroma caused or aggravated the veteran's heart problems and 
in doing so, caused or hastened his death, the examiner 
answered as follows.  Review of the medical records showed 
that the veteran was treated for his musculoskeletal service-
connected conditions with oxycodone/tylenol and Naproxen.  
Both these drugs were used for limited amounts of time.  
There was no indication that these drugs caused or 
contributed to the veteran's pericarditis and as a matter of 
fact these drugs were routinely used to treat pericarditis.  
He had not used the usual drugs that one might relate to 
pericarditis to include anticoagulants, procainamide, 
hydralazine and phenytoin.  Therefore, it was not likely that 
the medications used to treat the veteran's service-connected 
conditions caused, contributed to or hastened his death.  

Regarding whether it was at least as likely as not that the 
veteran's death was related to any incident in service 
including shrapnel alleged by the appellant to have injured 
the veteran's heart, the examiner stated as follows.  The 
veteran's death was in no way related to any incident in 
service.  Pericarditis was acute in onset and occurred more 
than 50 years after service.  There was no evidence to 
substantiate the appellant's claims that there were shrapnel 
wounds to the veteran's heart.  The examiner noted that the 
surgery in June 1999 to remove both breasts due to 
progressive gynocomastia demonstrated no incision was made 
into the chest cavity.  Biopsy revealed ductal hyperplasia 
with no evidence of shrapnel.  There was no evidence of 
subsequent injury that year.  There was evidence of removal 
of a sebaceous cyst in April 2001 sent for biopsy and 
diagnosed as consistent with ruptured epidermal inclusion 
cyst with abscess formation but no evidence of shrapnel 
injury.  Therefore, the veteran's death was not due to any 
inservice injury or cause, nor was it due to shrapnel wound.

Based on a review of the evidence, the Board finds that 
entitlement to DIC benefits is not warranted as based on 
service connection for cause of the veteran's death.  
Additional entitlement to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 is not warranted.  

In reference to entitlement to service connection for the 
cause of the veteran's death, a review of the evidence as 
detailed above fails to show that the veteran's heart 
disorder which led to his death either began in service or 
was manifested to a compensable degree within a year of his 
discharge from service.  There was no evidence of shrapnel 
wounds in service shown, despite the appellant's contentions.  
He did not have evidence of even elevated blood pressure 
shown until February 1975 and was described as having 
questionable hypertension in 1982, with actual heart problems 
such as arteriosclerotic heart disease (ASHD) with angina 
pectoris shown in 1983.  The opinion from the VA examiner in 
December 2007 VA claims file review was that there was no 
evidence to substantiate the appellant's claims that there 
were shrapnel wounds to the veteran's heart and that the 
pericarditis that led to his death was acute in onset.  
Likewise, the examiner opined that it was less than likely 
that the veteran's medications being used to treat his 
musculoskeletal service-connected conditions caused or 
contributed to the fatal pericarditis and in fact pointed out 
that the drugs used to treat such conditions were often used 
to treat heart conditions such as pericarditis.  There is no 
evidence presented to contradict this opinion that was based 
on review of the claims file.  Thus, service connection for 
the cause of the veteran's death is not warranted on a 
direct, presumptive or secondary basis.  

The Board has also considered the appellant's claim for 
entitlement to benefits for the cause of the veteran's death 
under the provisions of 38 U.S.C.A. § 1151 based on the 
veteran's VA treatment, and more specifically as alleged by 
the appellant, as a result of complications from VA surgeries 
in July 1999.  Again the opinion of the VA examiner in 
December 2007 is that the evidence fails to show the 
veteran's pericarditis leading to his death was in any way 
related to the VA mastectomy surgery in June 1999 to remove 
both breasts.  The examiner pointed out that the evidence 
revealed that there was no invasion of the chest cavity or 
trauma to the heart from this surgery.  The veteran was noted 
to have been followed up post surgery and treated 
appropriately, and healed without sequela.  His complaints of 
chest pain were always taken seriously, evaluated and treated 
in a reasonable and medically appropriate manner.  His death 
from pericarditis was noted occurred almost 4 years after 
this mastectomy.  The examiner found no evidence of 
carelessness, negligence, lack of proper skill, error of 
judgment or similar instance of fault on the part of the VA 
for this surgery in 1999 on the breast/chest region, and no 
relationship between this surgery and the fatal pericarditis.  
Again there is no evidence presented to contradict this 
opinion that was based on review of the claims file.

In sum, the Board finds that the preponderance of the 
evidence is against a claim for service connection for cause 
of the veteran's death, to include pursuant to the provisions 
of 38 U.S.C.A. § 1151, and must be denied.

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the appellant's claim; however, as the preponderance of 
the evidence is against the claim, that doctrine is 
inapplicable.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


